Citation Nr: 0009326	
Decision Date: 04/07/00    Archive Date: 04/12/00

DOCKET NO.  95-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had more than 4 years of active military service, 
separating therefrom in July 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) St. Petersburg 
Regional Office (RO) February 1995 rating decision which 
denied an increased (compensable) rating for bilateral 
hearing loss, and declined to reopen the claim of service 
connection for chronic left hip disability.

In April 1997, the claim of a compensable rating for 
bilateral hearing loss was remanded to the RO for additional 
development of the evidence, and the Board reopened the claim 
of service connection for chronic left hip disability, 
finding that new and material evidence had been submitted and 
remanded that matter to the RO for further action.  By rating 
decision in March 1998, the RO granted service connection for 
chronic left hip disability (including arthritis), assigning 
it a 10 percent rating from May 1994.  The March 1998 
favorable action by the RO as to service connection is a full 
grant of the benefit sought pursuant to Grantham v. Brown,  
114 F.3d 1156 (Fed. Cir. 1997).  Later in March 1998, the 
veteran filed a notice of disagreement as to the effective 
date assigned his service-connected left hip disability; a 
statement of the case on that matter was issued in June 1999; 
as he did not file a timely substantive appeal, the effective 
date issue is not now in appellate status.  38 U.S.C.A. 
§ 7105 (West 1991).

The Board notes that, by rating decision in October 1999, the 
RO denied, among others, service connection for left hip 
arthritis and pain.  However, as service connection for 
chronic left hip disability (including arthritis) was 
previously granted by rating decision in March 1998, and as 
there is no indication that the RO proposed to sever service 
connection for the veteran's left hip disability under 
authority of 38 C.F.R. § 3.105(d) (1999), the Board 
interprets the aforementioned denial of service connection 
for left hip disability as simply an oversight.

By rating decision in March 1998, the RO denied the veteran's 
claims of an increased rating for post traumatic stress 
disorder (PTSD), currently rated 30 percent disabling, and 
service connection for peripheral neuropathy.  Timely notice 
of disagreement with regard to those matters was received 
later in March 1998 and a statement of the case was issued in 
June 1999; as he did not file a timely substantive appeal, 
the claims of increased rating for PTSD and service 
connection for peripheral neuropathy are not now on appeal.  
38 U.S.C.A. § 7105.


REMAND

The veteran's claim for a compensable rating for the service-
connected bilateral hearing loss is well grounded as it is 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This finding is based on his assertion that 
the disability associated therewith has increased in 
severity.  Proscelle v. Derwinski , 1 Vet. App. 629 (1992).  
If a claim is well grounded, VA has a duty to assist in 
developing facts pertinent to the claim to include a thorough 
contemporaneous VA examination.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

A review of the post-April 1997 remand record shows that the 
VA audiological examination in November 1997 was not reviewed 
by the examiner in conjunction with the examination; the 
examination report does not reflect a review thereof.  This 
has not escaped the veteran's attention (see his March 26, 
1998 letter to the RO).  It is noted that, in an increased 
rating claim, the present level of disability is of primary 
concern.  While the pertinent VA regulations do not give past 
medical reports precedence over current findings, a rating 
specialist is directed to review the entire recorded history 
of a disability in order to make a more accurate evaluation.  
See 38 C.F.R. § 4.2 (1999); Francisco v. Brown, 7 Vet. 
App. 55 (1994).  A review of the entire pertinent history is 
of particular significance in this case, as the clinical 
record documents frequent evaluation and treatment for the 
service-connected hearing loss and, as observed by the Board 
in April 1997, certain conflicting clinical evidence (dated 
in September and October 1995) requires reconciliation.

For the purpose of rating disabilities arising out of a 
service-connected hearing loss, a mechanical application of 
the rating schedule to the numeric values found during 
audiological examination is utilized.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  However, in exceptional 
cases, where the schedular evaluations are found to be 
inadequate, an extraschedular evaluation commensurate with 
the average impairment in earning capacity due exclusively to 
the service-connected disability may be approved, provided 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999).

When this claim was remanded in April 1997, the RO was 
requested to associate with the file the veteran's VA 
vocational rehabilitation record as the evidence indicated 
that it may be relevant to an informed and equitable 
resolution of his increased rating claim.  A review of the 
record shows that the VA vocational rehabilitation record has 
not been associated with the file; this likewise has not 
escaped the veteran's representative's attention (see 
February 2000 written presentation to the Board); although 
July 1997 deferred or confirmed rating decision indicates 
that the vocational rehabilitation record had not yet been 
associated with the file, there is no indication whether the 
RO undertook any effort to obtain that evidence.  The absence 
of certain development, specifically requested by VA, 
indicates neglect of the duty to assist in developing the 
veteran's claim, Smith v. Brown, 5 Vet. App. 335 (1993).  
Where the remand is not fully complied with, the Board errs 
in failing in its concomitant duty to ensure compliance with 
the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Finally, during the pendency of this appeal, the rating 
criteria under which diseases of the ear and other sense 
organs are rated were amended, effective June 10, 1999.  
38 C.F.R. § 4.85 et seq. (64 Fed. Reg. 25,202-10).  It is 
apparent that the RO did not have opportunity to evaluate the 
claim under the newly-amended regulation, of which the 
version most favorable to the veteran must be applied.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  Thus, 
further development of the medical evidence, to comply with 
the recently amended criteria, is required.  

To ensure full compliance with due process requirements, the 
remaining issue on appeal is REMANDED for the following 
development:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected hearing loss 
since November 1997.  After any 
necessary authorizations are obtained 
from the veteran, copies of all relevant 
VA or private reports of treatment (not 
already of record) should be obtained by 
the RO and incorporated into the claims 
folder.

2.  The RO should also obtain any 
Chapter 31 vocational rehabilitation 
folder and counseling records for 
association with the veteran's claims 
file.  Development undertaken with 
regard to the aforementioned must be 
documented for the record.

3.  The veteran should then be afforded 
another VA audiological examination to 
determine the nature and severity of his 
service-connected bilateral hearing 
loss.  The claims folder and the 
information necessary for the examiner 
to make findings concerning the rating 
of the service-connected hearing loss in 
accordance with the new criteria 
effective June 10, 1999 (38 C.F.R. 
§ 4.85 et seq.) must be provided the 
examiner for review in conjunction with 
the examination; the examination report 
must reflect a review of the claims file 
and the pertinent evidence referable to 
the service-connected hearing loss 
disability contained therein.  

4.  The RO should then review the 
veteran's claim for increased rating for 
bilateral hearing loss in accord with 
new criteria referable to diseases of 
the ear and other sense organs 
(38 C.F.R. § 4.85 et seq.), applying the 
criteria most favorable to the veteran.  
Karnas, 1 Vet. App. at 312-13.

5.  The RO should again review the 
record, and specifically document 
consideration of 38 C.F.R. 
§ 3.321(b)(1).  Floyd v. Brown, 9 Vet. 
App. 88 (1996) (the Board is precluded 
from assigning an extraschedular rating 
in the first instance).  The RO should 
carefully review the examination report 
to ensure compliance with this remand.  
If any development requested above is 
not accomplished, remedial action should 
be undertaken.  Stegall, 11 Vet. 
App. 268.

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  The 
veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).


